UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7634


BRIAN ANTHONY SAMUELS,

                  Petitioner - Appellant,

             v.

WARDEN; THE ATTORNEY GENERAL OF THE STATE OF MARYLAND,

                  Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:08-cv-01821-AW)


Submitted:    December 17, 2009             Decided:   December 30, 2009


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Brian Anthony Samuels, Appellant Pro Se.    Edward John Kelley,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Brian    Anthony    Samuels          seeks   to        appeal    the   district

court’s     order    denying    relief       on    his    28    U.S.C.        § 2254    (2006)

petition.     The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                               See 28 U.S.C.

§ 2253(c)(1) (2006).            A certificate of appealability will not

issue     absent     “a    substantial        showing          of    the      denial      of    a

constitutional       right.”          28    U.S.C.       § 2253(c)(2)          (2006).          A

petitioner     satisfies        this        standard       by       demonstrating           that

reasonable     jurists      would      find       that    any        assessment        of      the

constitutional       claims     by    the    district      court         is   debatable         or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                      We

have independently reviewed the record and conclude that Samuels

has   not    made    the    requisite       showing.            Accordingly,         we     deny

Samuels’s     motion       to   add    a     party,       deny       a     certificate          of

appealability, and dismiss the appeal.                         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                    DISMISSED



                                             2